In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Jacobson, J.), dated August 8, 2003, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff Daisy Holland Williams did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that the affidavit from the injured plaintiffs treating chiropractor was sufficient to raise a triable issue of fact as to whether she sustained a serious injury under Insurance Law § 5102 (d). The injured plaintiffs chiropractor reexamined the injured plaintiff in May 2003, three years after the accident, and recorded objectively tested and measured restrictions of 15-35% in the ranges of motion of the injured plaintiffs cervical and lumbar spines. Moreover, as the Supreme Court correctly observed, the injured plaintiff satisfactorily explained the gap between the end of her *366medical treatments and the reexamination in May 2003 (see Black v Robinson, 305 AD2d 438 [2003]).
Accordingly, the Supreme Court properly denied the defendants’ motion for summary judgment. Florio, J.P., Goldstein, Adams, Rivera and Spolzino, JJ., concur.